Judge GREENE
dissenting.
I disagree with the majority’s conclusion that the plaintiff’s claim is barred by the statute of limitations. However, before reaching the statute of limitations issue, it must first be determined that plaintiff has a legal or equitable right to seek contribution from defendant.
‘The general rule is that one who is compelled to pay or satisfy the whole or to bear more than his just share of a common burden or obligation, upon which several persons are equally liable or which they are bound to discharge, is entitled to contribution against the others to obtain from them payment of their respective shares. In other words, when any burden ought, from the relationship of the parties or in respect of property held by them, to be equally borne and each party is in aequali jure, contribution is due if one has been compelled to pay more than his share.’
Nebel v. Nebel, 223 N.C. 676, 684-85, 28 S.E.2d 207, 213 (1943) (citation omitted) (emphases added). The defendant contends that plaintiff’s “loans” to Mid-South made during the construction proj*738ect were not “payments” of a “common obligation,” but instead were “loans” that enured solely to the benefit of plaintiff. This argument presents issues of fact which were resolved by the trial court when it determined that the loans were in payment of creditors’ claims on the Charlotte Housing Authority Project and “enured to defendant’s benefit.” In that there was competent evidence in the record to support these findings, this Court is bound. It is unnecessary to address the question of whether plaintiff’s payments to Mid-South were “compelled,” as defendant does not argue they were not compelled. Accordingly, on this record plaintiff has an equitable right to seek contribution from the defendant.
On the issue of the statute of limitations, I conclude that the plaintiff brought his claim in a timely fashion. “ ‘[T]he statute of limitations does not begin to run against a claim for contribution until [the] plaintiff has discharged the common debt or has paid more than his share of it.’ ” Lancaster v. Stanfield, 191 N.C. 340, 344, 132 S.E. 21, 24 (1926) (citation omitted) (emphasis added); 54 C.J.S. Limitations of Actions § 206 (1987). It would have been impossible to determine whether the plaintiff had discharged the common debt or had paid more than his share of the debt prior to the final settlement of all the claims of the debts incurred by Mid-South in conjunction with the Charlotte Housing Authority Project. That settlement did not occur until November, 1985, and that was the date on which plaintiff’s claim of contribution against the defendant accrued. Because the amount of the loss could not have been determined prior to the completion of the housing project and settlement of all claims arising from the construction of the project, any claim for contribution made prior to November, 1985, would have been premature. Therefore, plaintiff’s claim for contribution, filed on 15 April 1988, was timely.
I have reviewed the defendant’s remaining assignments of error and find them to be without merit. I would therefore affirm the judgment of the trial court.